DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants’ claim of foreign priority.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 07/27/2021 is acknowledged. Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2021. It is noted by the examiner that claim 12 was inadvertently excluded as part of the restriction requirement. The subject matter of claim 12 falls within the scope of Group I. Therefore, group I is directed to claims 1-12.
Claims 1-12 are currently under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8- Claim 8 recites the limitation “said surface". However, claim 1, from which claim 8 depends, lacks any recitation of the term “surface”. Therefore, there is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 10- Claim 10 contains the trademark/trade name Matrigel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the type of gel matrix used in the method of culturing and, accordingly, the identification/description is indefinite.
Regarding claim 11- Claim 11 recites the limitation "said amnion-like cells".  However, claim 1, from which claim 11 depends, lacks any recitation of the term “amnion-like cells”. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12- Claim 12 recites the limitation “wherein said cells are generated by”. However, no cells are generated in claim 1. Instead, claim 1 states that “amnion-like tissue is generated”. Therefore, it is unclear if the additional limitations presented in claim 12 are intended to 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for preparing amnion-like tissues comprising: culturing human induced pluripotent stem cells, human embryonic stem cells, or human amniotic epithelial stem cells on a solid support coated with a gel matrix, coating the cells further with a gel matrix, and wherein said culturing results in the formation of amnion-like tissue.
, does not reasonably provide enablement for
A method for preparing amnion-like tissue, comprising: culturing ANY cells from ANY tissue or ANY animal species on a solid support coated with a gel matrix, wherein said cells are coated with further gel matrix under conditions such that amnion-like tissue is generated.
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
 the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 1-12 are directed to a method of culturing ANY cells from ANY tissue and ANY animal species and differentiating said cells into amnion-like tissue by culturing them on a solid support coated with a gel matrix, followed by further covering (or encapsulating) the cells in additional gel matrix. The claimed breadth includes the culture of ANY cell type, including adult somatic cells that lack differentiation potential. Additionally, the claims encompass cells isolated from any tissue and from any animal species. The claims as written are broad.
Nature of the invention- The specification teaches a method of mimicking the major biophysical factors seen in the in vivo amniogenic niche which are a three-dimensional (3D) extracellular matrix basement membrane, and soft tissue bed to support the developing amnion (Specification page 12, lines 9-15). They teach the culture of human embryonic stem cells (hESCs) on a thick, soft gel bed of Geltrex in mTeSR1 medium supplemented with the ROCK inhibitor Y2763212  (Specification page 12, lines 16-20). After 24hrs medium was replaced by fresh mTeSR1 medium supplemented with 4% (v/v) of Geltrex Specification page 12, lines 20-22). The specification teaches that several other culture conditions were investigated including: Geltrex supplement excluded from the medium (Gel-2D); replacement of the gel bed with 1% Geltrex-coated glass coverslip (Glass-3D); and a standard 2D culture using 1% Geltrex-coated glass coverslips (Glass-2D) (Specification page 12, lines 24-30). The specification further teaches that, of the above culture conditions, only Gel-3D conditions resulted in squamous epithelial morphology featuring flattened, laterally elongated cell nuclei and reduced epithelium thickness, as well as unique E-Cadherin protrusions extending from the basal surfaces, suggesting the development of amnion tissue (Specification page 13, lines 1-6). Additionally, only cells cultured under the Gel-3D condition demonstrated loss of pluripotency markers, indicating that they were differentiated cells (Specification page 12, lines 6-14). Together, this suggests that the implantation like Gel-3D biophysical niche is necessary and sufficient for inducing the self-organized development of human pluripotent stem cells (hPSCs) to a cystic epithelial tissue with amnion-like squamous morphology (Specification page 13, lines 23-27). 
The specification further investigates the specific contribution of physical cues for differentiation into amnion-like tissue using an artificial matrix of elastomeric polydimethylsiloxane (PDMS) microposts (Specification page 13-14, lines 32-33 and 1-2, respectively). The length of PDMS micropost could be altered to change the matrix rigidity (Specification page 14, lines 2-4). They found that even in the presence of a Gel overlay, only hPSCs cultured on 8.4-uM-tall microposts (mimicking a soft matrix), but not 0.7-uM-tall (mimicking a rigid matrix) demonstrated squamous cyst phenotypes (Specification page 14, lines 2-5). Together, this suggests that the biophysical properties of the culture condition are necessary and sufficient for the development of amnion-like tissue. 
	It is noted by the examiner that while the specification uses both the term human pluripotent stem cells (hPSCs) and human embryonic stem cells (hESCs) there is no indication in the specification ANY cell type from ANY tissue or ANY species into amnion-like tissue using the above culture conditions.
	State of the prior art- The art teaches that there are two types of pluripotent stem cells, embryonic stem cells (ESCs) and induced pluripotent stem cells (iPSCs) (Romito and Cobellis. 2016). ESCs are derived from the inner cell mass of preimplantation embryos and can be indefinitely maintained and expanded in a pluripotent state in vitro (Romito and Cobellis. 2016). iPSCs are derived from adult somatic cells that are dedifferentiated by specific cellular programming (Romito and Cobellis. 2016). They are similarly capable of expanding indefinitely and are able to differentiate into all the derivatives of the three germ layers (Romito and Cobellis. 2016).
	Interestingly, while both human and mouse ESCs can differentiate into all derivatives of the three germ layers, there are some important differences between the two species (Romito and Cobellis. 2016). For example, hESCs and mESCs demonstrate different colony morphology, hESCs grow as flat and compact colonies while mESC from multilayered and rounded colonies (Romito and Cobellis. 2016). Furthermore, the signaling pathways required for self-renewal and the maintenance of pluripotency are different between mESCs and hESCs (Romito and Cobellis. 2016). For instance, mESCs are dependent on leukemia inhibitory factor (LIF) for self-renewal while it is dispensable for the self-renewal of hESCs (Romito and Cobellis. 2016). Together, this suggests that both mESCs and hESCs initiate different signaling pathways in response to external cues.
	Regarding differentiation into amnion-like tissue, Shahbazi et al. teaches that remodeling of the human embryo at implantation is indispensable for successful pregnancy, however this process is not well understood due to several experimental hurdles (Shahbazi et al. 2016). As such, they developed an in vitro culture system for the culture of human embryos and pluripotent stem cells through the Shahbazi et al. 2016). iPSCs and hESCs were dissociated into single cells and plated on a Matrigel Basement membrane (Shahbazi et al. 2016). After attachment of cells to the Matrigel layer, the medium was removed and supplemented with fresh medium containing 5% Matrigel (Shahbazi et al. 2016). They teach that cells cultured according to this method organized into a central lumen and developed cysts that were apicobasally polarized (Shahbazi et al. 2016). They also retained expression of pluripotency markers such as OCT4, mimicking what was observed in the epiblast of in vitro-cultured human embryos (Shahbazi et al. 2016). Similar results were also observed for iPSCs (Shahbazi et al. 2016). However, culture of pluripotent stem cells were not able to recapitulate the formation of the amniotic epithelium as observed in the whole human embryo (Shahbazi et al. 2016). 
	Regarding differentiation into amnion-like tissue with other stem cell types, Mi et al teaches the construction of an artificial fetal membrane (i.e. amnion-like tissue) by culturing human amniotic epithelial stem cells (hAESCs) on a collagen scaffold containing encapsulated human amniotic stromal fibroblasts (hASFs) (Mi et al. 2012). Prior to plating of the hAESCs, the collagen encapsulated hASFs were transferred to a six-well plate and each gel was coated with fibronectin, laminin, or a combination of both (Mi et al. 2012). hAESCs grown under the above culture conditions formed a continuous monolayer with a resulting ultrastructure similar to that of normal amniotic membrane (Mi et al. 2012). 
	In summary, the state of the art teaches that human ESCs, iPSCs, and AESCs are capable of differentiating into amnion-like tissue. However, the state of the art fails to teach the differentiation of ANY cell type into amnion-like tissue. Additionally, the state of the art fails to teach that the method of culture in the instant specification can be applied to ANY cell and result in the formation of amnion-like tissue. Lastly, while the state of the art teaches both human and mouse pluripotent stem cells can differentiate into any cell type, the art fails to teach that applying the same culture method to pluripotent stem cells derived from each species results in a similar outcome. As such, the art fails to ANY cell from ANY tissue and ANY animal species according to the claimed method. 
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. However, the specification does not describe the invention commensurate in scope with the claims. Additionally, because of the unpredictability in the art as demonstrated by the discussion above, one of ordinary skill would not be able to use the present disclosure and the teachings of the art to practice the entire scope of the claimed invention. Furthermore, the experimentation necessary to make and use the claimed invention is not routine in the art, and therefore the amount of experimentation is considered undue. Therefore, while the specification is enabling for the scope as set forth at the start of the rejection, the specification and the state of the art fail to enable the entire scope of the claims.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shahbazi et al. Nat Cell Biol. 2016 Jun;18(6):700-708 (hereinafter referred to as Shahbazi et al).
Regarding claims 1-3 and 5-7- Shahbazi et al teaches that remodeling of the human embryo at implantation is indispensable for successful pregnancy, however current methods for studying such an event are lacking (Abstract). As such, they teach a method of culturing human embryos and human pluripotent stem cells (hPSCs) through the implantation stage in vitro to reveal key events in early Abstract). They teach that hPSCs (both human induced pluripotent and embryonic stem cells) were suspended into single cells and plated on IBitreated µ-plates (i.e. a solid support) that were coated with Matrigel (i.e. coated with a gel matrix) (Methods- 3D culture of hPSCs). Following attachment to the Matrigel, the medium was removed and a subsequent medium supplemented with 5% Matrigel was added to the culture (i.e. cells coated further with gel matrix) (Methods- 3D culture of hPSCs). 
Shahbazi et al further teaches that one of the hallmarks of epiblast transformation is the acquisition of a polarized phenotype and the formation of a lumen, the prospective pro-amniotic cavity (Page 704, human epiblast polarization and pro-amniotic cavity). They found that cultured embryos became radially organized around a central lumen and were apico-basally polarized after 8-9 days in culture (Page 705, human epiblast polarization and pro-amniotic cavity). The formation of the small lumen at the exact site of incipient apical polarization indicates the onset of pro-amniotic cavity formation within the epiblast (Page 704, human epiblast polarization and pro-amniotic cavity). They further teach that, similar to human embryos, human embryonic stem cells (hESCs) formed a lumen around 24hrs after plating, self-organized around a central lumen, and developed cysts that were apico-basally polarized (Page 704-705, human pluripotent stem cells (hPSCs) recapitulate the events of polarization and lumenogenesis). Similar findings were also observed for cultured hiPSCs (Page 704-706, human pluripotent stem cells (hPSCs) recapitulate the events of polarization and lumenogenesis). 
As Shahbazi et al teaches that the lumen is the prospective pro-amniotic cavity and its formation leads to amnion development, as well as the fact that hESCs and hiPSCs cultured according to their method produced such a structure, the examiner interprets this structure to be “amnion-like”. Therefore, the teaching of Shahbazi et al meet the limitation of being cultured “under conditions such that amnion-like tissue is generated”. 
Regarding claims 9 and 10- Shahbazi et al teaches that the gel matrix employed in their method was Matrigel, a natural polymeric hydrogel (Methods- 3D culture of hPSCs). 
Regarding claim 11- Shahbazi et al teaches that hESCs and hiPSCs self-organized around a central lumen, and developed cysts that were apico-basally polarized (i.e. asymmetric cyst) (Page 704-706, human pluripotent stem cells (hPSCs) recapitulate the events of polarization and lumenogenesis)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi et al. Nat Cell Biol. 2016 Jun;18(6):700-708 (hereinafter referred to as Shahbazi et al) in view of Fu et al. Nat Methods. 2010;7(9):733-6 (hereinafter referred to as Fu et al).
Regarding claim 1- Shahbazi et al teaches that remodeling of the human embryo at implantation is indispensable for successful pregnancy, however current methods for studying such an event are lacking (Abstract). As such, they teach a method of culturing human embryos and human pluripotent stem cells (hPSCs) through the implantation stage in vitro to reveal key events in early human morphogenesis (Abstract). They teach that hPSCs (both human induced pluripotent and embryonic stem cells) were suspended into single cells and plated on IBitreated µ-plates (i.e. a solid support) that were coated with Matrigel (i.e. coated with a gel matrix) (Methods- 3D culture of hPSCs). Following attachment to the Matrigel, the medium was removed and a subsequent medium supplemented with Methods- 3D culture of hPSCs). 
Shahbazi et al further teaches that one of the hallmarks of epiblast transformation is the acquisition of a polarized phenotype and the formation of a lumen, the prospective pro-amniotic cavity (Page 704, human epiblast polarization and pro-amniotic cavity). They found that cultured embryos became radially organized around a central lumen and were apico-basally polarized after 8-9 days in culture (Page 705, human epiblast polarization and pro-amniotic cavity). The formation of the small lumen at the exact site of incipient apical polarization indicates the onset of pro-amniotic cavity formation within the epiblast (Page 704, human epiblast polarization and pro-amniotic cavity). They further teach that, similar to human embryos, human embryonic stem cells (hESCs) formed a lumen around 24hrs after plating, self-organized around a central lumen, and developed cysts that were apico-basally polarized (Page 704-705, human pluripotent stem cells (hPSCs) recapitulate the events of polarization and lumenogenesis). Similar findings were also observed for cultured hiPSCs (Page 704-706, human pluripotent stem cells (hPSCs) recapitulate the events of polarization and lumenogenesis). 
As Shahbazi et al teaches that the lumen is the prospective pro-amniotic cavity and its formation leads to amnion development, as well as the fact that hESCs and hiPSCs cultured according to their method produce such a structure, the examiner interprets this structure to be “amnion-like”. Therefore, the teaching of Shahbazi et al meet the limitation of being cultured “under conditions such that amnion-like tissue is generated”. 
However, Shahbazi et al fails to teach wherein the solid support comprises a plurality of microposts (claim 4), or wherein the said surface is glass or PDMS (claim 8). 
Regarding claims 4 and 8- Fu et al teaches that recent evidence suggest that mechanical properties of the extracellular matrix (ECM) mediate cell signaling, proliferation, differentiation, and migration (Page 733, paragraph 01). For example, altering the density of hydrogels (and therefore Page 733, paragraph 01). However, Fu et al teaches that altering the density of hydrogels also impacts the amount of ECM ligands present, creating uncertainty regarding the specific contribution of matrix rigidity (Page 733, paragraph 01). Alternatives to natural ECM include synthetic analogs, however altering cross-linking (to change rigidity) can also affect other material properties such as porosity, surface chemistry, backbone flexibility, and binding properties of immobilized adhesive ligands (Page 733, paragraph 01). As such, Fu et al teaches a method for modulating substrate rigidity independently of effects on adhesive or other material surface properties using elastomeric microposts (Abstract; Page 733, paragraph 02). They teach that microposts were constructed by replica-molded arrays of hexagonally spaced poly(dimethylsiloxane) (PDMS) microposts from microfabricated masters, which presented the same surface geometry but differed in post heights to control rigidity (Page 733, paragraph 02). Using their model, they found that micropost rigidity skewed mesenchymal stem cell (MSC) differentiation towards specific lineages, with increased rigidity supporting osteogenic differentiation and reduced rigidity supporting adipogenic differentiation (Page 735, paragraph 01). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing amnion tissue taught by Shahbazi et al to include culturing hESCs and/or hiPSCs on a solid support and/or surface comprising PDSM microposts. One of ordinary skill in the art would have been motivated to do so to investigate the effect of surface rigidity on embryonic development and/or differentiation in the absence of confounding variables, as taught by Fu et al. One of ordinary skill would have a reasonable expectation of success as Fu et al teaches a method for producing PDSM micropost, and demonstrated their compatibility with culturing mesenchymal stem cells. Therefore, one of ordinary skill would reasonably expect that the same composition would similarly support the growth of other stem cells under appropriate growth and/or differentiation conditions.

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shahbazi et al. Nat Cell Biol. 2016 Jun;18(6):700-708 (hereinafter referred to as Shahbazi et al) in view of Shin et al. Nat Protoc. 2012;7(7):1247-1259 (hereinafter referred to as Shin et al) and Lesher-Perez et al. Biotechnol J. 2013;8(2):180-91 (hereinafter referred to as Lesher-Perez et al). 
The teachings of Shahbazi et al regarding the limitations of claim 1 have been discussed previously.
However, Shahbazi et al fails to teach wherein the cells are generated in a device comprising parallel first, second, and third channels wherein said first and second channels are cell channels comprising a loading reservoir operably linked to said third channel comprising a gel interaction matrix (claim 12).
Shin et al teaches a microfluidic platform comprising hydrogel incorporating chambers between surface-accessible microchannels (Abstract). They teach that the microfluidic systems are fabricated in PDMS using standard soft lithographic methods and contain four gel regions and three channels in parallel, each of which is individually accessible (Experimental design, paragraph 01; Fig. 1 (see below)). Shin et al further teaches that a cell population can be cultured in the center channel with the other two side channels acting as a control and condition channel, respectively (Experimental design, paragraph 01). The cell channels are separated by a channel comprising hydrogel and can be used to study a variety of cell culture conditions depending on which channels or gel regions contain cells, the types of cells used, and the nature of the biochemical gradients or flow that are imposed (Fig. 1; Experimental design, paragraph 01; hMVEC loading and culture in microfluidic platform, paragraph 01; Anticipated results, paragraph 02). For example, Shin et al teaches that human microvascular endothelial cells (hMVECs) could be seeded via a reservoir into the center channel with another cell type (e.g. cancer cells) seeded and cultured in the side channel to study paracrine interactions across the hydrogel (indicating the two Experimental design, paragraph 01; hMVEC loading and culture in the microfluidic platform, paragraph 01; Anticipated results, paragraph 02).

    PNG
    media_image1.png
    208
    520
    media_image1.png
    Greyscale







Shin et al teaches their platform is beneficial for a number of reasons, such as the capability of introducing defined biochemical and biophysical stimuli to multiple cell types over larger distances to mimic in vivo conditions (Abstract). Furthermore, their platform allows for the time-dependent manipulation of flows and concentration gradients and can be useful for studying cell-cell communication, cell-matrix interactions, drug and toxicity screening, cell population dynamics, cell survival, proliferation, migration, morphogenesis, and differentiation under controlled conditions (Abstract; Introduction, paragraphs 01-02).
Lesher-Perez et al teaches that conventional culture systems are often limited in their ability to regulate the growth and differentiation of pluripotent stem cells (Abstract). They teach that microfluidic systems can overcome these limitations by providing defined growth conditions with user-controlled spatiotemporal cues (Abstract). Additionally, microfluidic systems can allow researchers to modulate self-renewal and differentiation through biochemical and mechanical stimulation, as well as microscale patterning and organization of cells and extracellular materials (Abstract). 
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing amnion tissue taught by Shahbazi et al to include culturing the cells in a device comprising a parallel first and second channel operably linked to a third channel comprising a hydrogel (i.e. gel-interaction matrix). One of ordinary skill in the art would have been motivated to do so to investigate cell-cell communication, cell-matrix interactions, drug toxicity, and morphogenesis/differentiation under controlled conditions, as taught by Shin et al. One of ordinary skill would have a reasonable expectation of success as Lesher-Perez et al teaches that microfluidic systems can overcome some of the limitations of conventional culture systems and better support self-renewal and differentiation of cell types such as pluripotent stem cells.


Conclusion
Status of the claims
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632